NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        MAY 14 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ANTONIO LEON-ANDRES,                            No.    19-70511

                Petitioner,                     Agency No. A089-818-033

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                           On Petition for Review of an
                          Order of the Immigration Judge

                               Submitted May 6, 2020**

Before:      BERZON, N.R. SMITH, and MILLER, Circuit Judges.

      Antonio Leon-Andres, a native and citizen of Guatemala, petitions for

review of an immigration judge’s (“IJ”) determination under 8 C.F.R.

§ 1208.31(a) that he did not have a reasonable fear of persecution or torture in

Guatemala, and is thus not entitled to relief from his reinstated removal order. We

have jurisdiction under 8 U.S.C. § 1252. We review an IJ’s negative reasonable


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
fear determination for substantial evidence. Andrade-Garcia v. Lynch, 828 F.3d
829, 833 (9th Cir. 2016), and we deny the petition for review.

      Substantial evidence supports the IJ’s determination that Leon-Andres failed

to establish a reasonable possibility of persecution in Guatemala on account of a

protected ground. See INS v. Elias-Zacarias, 502 U.S. 478, 483 (1992) (an

applicant “must provide some evidence of [motive], direct or circumstantial”); see

also Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010) (petitioner’s “desire to

be free from harassment by criminals motivated by theft or random violence by

gang members bears no nexus to a protected ground”).

      Substantial evidence also supports the IJ’s determination that Leon-Andres

failed to demonstrate a reasonable possibility of torture by or with the consent or

acquiescence of the government if returned to Guatemala. See Garcia-Milian v.

Holder, 755 F.3d 1026, 1033-35 (9th Cir. 2014) (concluding that petitioner did not

establish the necessary state action for CAT relief).

      PETITION FOR REVIEW DENIED.




                                          2                                   19-70511